Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of invention Group I (claims 1-6, 19 and 21-23 readable) in the reply filed on 11/2/2020 is acknowledged.

Claim Objection 
Claims 19 and 21-23 are objected to because of the following informalities: 
(1) In claim 19, line 12, “boned” should read --bonded--.
(2) In claims 21 and 22 , line 1, “a” should read --the--.
(3) In claim 22, line 2, “a” (first occurrence) should read --the--.
(4) In claim 23, line 1, “a” (both occurrence) should read --the--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.        Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, line 2, “a cutting edge” should read --the cutting edge-- since it refers to the one previously cited.

It is suggested claim 6 be amended to depend from either claim 4 or 5.  Further, “the carbon, the tungsten, the titanium, the chromium, and the vanadium are all powered” is confusing because claim 2 or 4 or 5 does not require all of the following elements “carbon, tungsten, titanium, chromium and vanadium” be present but “at least one”.  Therefore, it would be indefinite to call for elements possibly not included in the claim 2 to be powdered as required in claim 6.     

Claim Rejection - 35 U.S.C. 102(a)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Culf (U.S. Patent No. 9,393,984).
          Regarding claim 1, Culf discloses a method of manufacturing a tool (100) with a cutting edge (10), wherein the tool (100) with the cutting edge (10) comprises a substrate (7) for supporting and a cladding layer (30) for forming the cutting edge (18), and a transition zone (65) connecting the substrate (7) and the cladding layer (30); 
          the method of manufacturing comprises:
          providing a first material (5) used for forming the substrate (7) and having a first side (17);

          forming the transition zone (65) between the cladding layer (30) and the substrate (7) where the first material (55) and the second material (60) are metallurgically bonded (see column 4, lines 26-28) 
         Regarding claim 2, Culf’s second material (60) comprises at least one compound selected from the group consisting of tungsten carbide (see column 9, line 30), titanium carbide, chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide, or comprises carbon (see column 9, line 44) and at least one of the following four metal monomers: tungsten (see column 9, line 45), titanium, chromium (see column 9, line 30), vanadium; the second material (60) further comprises nickel (see column 10, line 31) and/or cobalt (see column 9, line 29).
         Regarding claim 3, Culf’s second material (60) comprises at least one compound selected from the group consisting of tungsten carbide (see column 9, line 30), titanium carbide, chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide, or comprises carbon (see column 9, line 44) and at least one of the following four metal monomers: tungsten (see column 9, line 45), titanium, chromium (see column 9, line 30), vanadium; the second material (60) further comprises nickel (see column 10, line 31) and cobalt (see column 9, line 29).
         Regarding claim 4, Culf’s second material (60) comprises at least one compound selected from the group consisting of tungsten carbide (see column 9, line 30), titanium carbide, chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide, and further comprises carbon (see column 9, line 44) and at least one of the tungsten (see column 9, line 45), titanium, chromium (see column 9, line 30), vanadium, and further comprises nickel (see column 10, line 31) and/or cobalt (see column 9, line 29).
          Regarding claim 5, Culf’s second material (60) comprises at least one compound selected from the group consisting of tungsten carbide (see column 9, line 30), titanium carbide, chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide, and further comprises carbon (see column 9, line 44) and at least one of the following four metal monomers: tungsten (see column 9, line 45), titanium, chromium (see column 9, line 30), vanadium, and further comprises nickel (see column 10, line 31) and cobalt (see column 9, line 29).
          Regarding claim 6, Culf’s “carbon”, “tungsten” and “chromium” of the second material (60) are all powered (see column 9, lines 22-30).
3.       Claims 1, 2, 4, 6, 19 and 21-23 are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2016/208646 to Nishihara (U.S. Patent No. 10,730,193 being its English equivalent, the following rejection being based on ‘193 for the English translation, hereinafter “Nishihara”).    
          Regarding claim 1, Nishihara discloses a method of manufacturing a tool (1) with a cutting edge (2), wherein the tool (1) with the cutting edge (2A) comprises a substrate (3) for supporting and a cladding layer (2) for forming the cutting edge (2A), and a transition zone (see column 9, line 60 to column 10, line 1) connecting the substrate (3) and the cladding layer (2); 
          the method of manufacturing comprises:

          providing a second material (2a,4) which is clad onto the first side (3C) by way of laser cladding to form a cladding layer (2), and 
          forming the transition zone between the cladding layer (2) and the substrate (3) where the first material (stainless steel) and the second material (2a,4) are metallurgically bonded (see column 9, line 60 to column 10, line 1).
         Regarding claim 2, Nishihara’s second material (2a,4) comprises at least one compound selected from the group consisting of tungsten carbide (see column 5, lines 41-42), titanium carbide (see column 5, lines 41-42), chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide, or comprises carbon and at least one of the following four metal monomers: tungsten, titanium (see column 4, line 40), chromium, vanadium; the second material (2a,4) further comprises nickel (see column 4, line 40) and/or cobalt.
          Regarding claim 4, Nishihara’s second material (2a,4) comprises at least one compound selected from the group consisting of tungsten carbide (see column 5, lines 41-42), titanium carbide (see column 5, lines 41-42), chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide, and further comprises carbon and at least one of the following four metal monomers: tungsten, titanium (see column 4, line 40), chromium, vanadium, and further comprises nickel (see column 4, line 40) and/or cobalt.
         Regarding claim 6, Nishihara’s “titanium” (of the second material 2a,4) is powdered (see column 9, lines 23-24).
         Regarding claim 19, Nishihara discloses a tool (1) with a cutting edge (2A), comprising a substrate (3) for supporting a cladding layer (2) for forming the cutting edge (2A), and a transition zone (see column 9, line 60 to column 10, line 1) connecting the substrate (3) and the cladding layer (2);
         the substrate (3) is composed of a first material (i.e. hardened stainless steel, see column 9, lines 32-39) and having a first side (3C);
         the cladding layer (2) is composed of a second material (2a,4) comprising at least one compound selected from the group consisting of tungsten carbide (see column 5, lines 41-42), titanium carbide (see column 5, lines 41-42), chromium carbide, vanadium carbide, aluminum oxide and zirconium oxide or comprises carbon and at least one of the following four metal monomers: tungsten, titanium (see column 4, line 40), chromium, vanadium; the second material (2a,4) further comprises nickel (see column 4, line 40) and/or cobalt;
         the transition zone is a region formed between the cladding layer (2) and substrate (3) where the first material (stainless steel) and the second material (2a,4) are metallurgically bonded (see column 9, line 60 to column 10, line 1) while the second material (2a,4) is clad onto the first side (3C) by way of laser cladding to form the cladding layer (2).  
         Regarding claim 21, Nishihara’s cladding layer (2) has a first edge (2A, i.e. a cutting edge as seen in Fig.4) for cutting or shearing, the first edge (2A) being smooth (see Fig.1) or serrated.
         Regarding claim 22, Nishihara’s tool (1) is manufactured by the method of claim 1. 
Regarding claim 23, Nishihara’s tool (1) is a cutter (1) with a cutting edge (2A).  
        
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724